In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00461-CR

PAYTON TYLER ROSS, Appellant               §    On Appeal from the 43rd District
                                                Court
                                           §
                                                of Parker County (CR17-0824)
V.                                         §
                                                June 27, 2019
                                           §
                                                Opinion by Chief Justice Sudderth
THE STATE OF TEXAS                         §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth